ALEXANDER, J.,
with whom SAUFLEY, C.J., and LEVY, J., join, dissenting.
[¶ 9] I respectfully dissent. In reviewing a sufficiency of the evidence challenge to a criminal conviction, we must view the evidence and any inferences that can be drawn from the evidence most favorably to the result reached by the trial court. State v. Turner, 2001 ME 44, ¶ 6, 766 A.2d 1025, 1027; State v. Black, 2000 ME 211, ¶¶ 13-19, 763 A.2d 109, 112-14. Any ambiguities are resolved in favor of the judgment. State v. Haven, 2002 ME 38, ¶3, 791 A.2d 938, 939. In deciding the sufficiency of the evidence, we look to all the evidence presented by both the State and the defense, not just the State’s evidence. State v. Landry, 428 A.2d 1204, 1207 (Me.1981). The Court’s opinion does not directly address the defense evidence. However, that evidence, interpreted most favorably to the trial court’s result, suggests a considerably more violent and forceful confrontation between the defendant and the police officer than is suggested by the State’s evidence which is the focus of the Court’s discussion. The sum of all of the evidence, construed as required, indicates the following:
[¶ 10] After Officer Finnegan stopped the vehicle in which Sharon Matson was riding and asked the operator to get out of the car, Matson got out of the vehicle and began shouting at the officer, indicating that she would not tolerate an operating under the influence test or arrest of the operator. The officer then began performing field sobriety tests on the driver, while Matson continued shouting. After performing one field sobriety test, the officer testified that he ceased further testing because of Matson’s continued shouting and obstructive actions. The officer was also sufficiently concerned regarding the safety and integrity of the situation that at this point he called for back-up assistance. The officer then indicated to the driver that he was under arrest for operating under suspension. At this point, Matson charged towards the officer shouting, “No, no fucking way. You are not arresting him.”
[¶ 11] As the officer was moving the arrested driver towards the cruiser, Mat-son blocked his way and his entrance to the cruiser door. She refused the officer’s request to move out of the way at which point, according to the defense evidence, *217the officer had to forcibly push or pull Matson to the side, causing her to fall down. According to the defense evidence, Matson then got back up and came at the officer again, either as he was placing the arrestee in the cruiser or after he had placed the arrestee in the cruiser. Again, the officer had to push Matson back. This time less forcefully. Further shouting then occurred with Matson swearing at the officer and inviting him to arrest her. Matson was arrested at about the same time as a back-up officer arrived on the scene.
[¶ 12] The sum of this evidence indicates that Matson obstructed the officer’s efforts to conduct field sobriety tests and take the driver into custody. The evidence indicates, essentially without dispute, that the officer was sufficiently intimidated by Mat-son’s actions that he ceased doing field sobriety tests before he otherwise would have done so and he called for back-up assistance. Further, as the officer was attempting to put the arrestee into his vehicle, Matson physically obstructed the officer’s efforts, leading to a physical confrontation between Matson and the officer requiring him to use force — Matson’s evidence indicates considerable force — to move her out of the way and place the arrestee in the police cruiser.
[¶ 13] The obstructing government administration statute indicates that: “A person is guilty of obstructing government administration if the person uses force, violence or intimidation or engages in any criminal act with the intent to interfere with a public servant performing or purporting to perform an official function.” 17-A M.R.S.A. § 751 (Supp.2002). There is no question that Matson intended to and did “interfere -with a public servant performing or purporting to perform an official function.”
[¶ 14] The Court’s opinion indicates that there was insufficient evidence to support a finding that Matson used “force, violence or intimidation.” Certainly, the officer’s ceasing field sobriety tests and calling for back-up as a result of Matson’s shouting, swearing, insults and confrontational behavior can reasonably be construed to support a finding of at least some degree of intimidation. Further, Matson’s physical blocking of the officer’s efforts to place the arrestee in his cruiser required the officer to deviate from what otherwise would have been his normal practice and to forcibly move Matson aside so he could complete his arrest. The evidence indicates that Matson then came at the officer a second time and again had to be restrained as she was objecting to the arrest.
[¶ 15] The Court cites State v. Janisczak, 579 A.2d 736 (Me.1990), to suggest that this evidence is insufficient to support a finding of fear, violence or intimidation. However, Janisczak must be distinguished from this case. The Court’s opinion in Janisczak indicates that the confrontation there involved five officers and the one defendant and that no officer stated that he was “put in fear by the defendant.” Id. at 738. Here, a lone officer was faced -with two people, one who he was arresting and another who was completely out of control, combative and physically attempting to prevent the officer from performing his function. The officer certainly had sufficient concerns about the safety of the situation to deviate from his normal practice, suspend field sobriety tests, call for backup and forcibly move Matson aside to terminate her physical obstruction of his arrest. These circumstances demonstrate sufficient force and intimidating behavior by Matson to support the conviction beyond a reasonable doubt. Accordingly, I would affirm the judgment of conviction on the charge of obstructing government administration.
*218[¶ 16] The conviction of violating a condition of release also must be affirmed. The transcript of the trial demonstrates that the parties and the court were aware that the court was examining and considering bail conditions applicable to Matson when it reviewed a charge of operating under the influence that had been pending against her. We may infer that those bail conditions included prohibitions on additional criminal activity or possession or consumption of alcoholic beverages, or both. Such conditions would be sufficient to support the finding by the court of a violation of a condition of release. The record transmitted to us does not include those bail conditions. However, where the record on appeal does not include evidence that was before the court by judicial notice or otherwise, on an issue that is subject to the appeal, the party taking the appeal is considered to have not preserved the point if the relevant evidence is not in the record transmitted to this Court. State v. Dill, 2001 ME 150, ¶ 10 n. 5, 783 A.2d 646, 650.
[¶ 17] Therefore, both convictions should be affirmed.